Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 ZYGO News Release For Further Information Call: Dr. Chris L. Koliopoulos President and CEO Voice: 860-347-8506 inquire@zygo.com For Immediate Release ZYGO CLOSES ON ACQUISITION OF ASSETS OF ASML US RICHMOND OPTICS FACILITY MIDDLEFIELD, CT, November 16, 2010  Zygo Corporation (NASDAQ: ZIGO), a leading provider of high precision optical components and optical metrology instruments, announced today that it has closed on its previously announced agreement with ASML US, Inc. to purchase substantially all the assets of ASMLs Richmond, California facility. The assets were acquired for their net book value, including current work-in-process inventory, among other consideration.
